United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1024
Issued: January 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2008 appellant filed a timely appeal from merit decisions of the Office
of Workers’ Compensation Programs dated September 28, 2007 terminating her compensation
benefits and a January 14, 2008 decision denying her claim for continuing compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
wage-loss compensation on the basis that she no longer had any disability or residuals due to her
accepted cervical injuries and right knee condition; (2) whether the Office met its burden of
proof in terminating medical compensation benefits for the cervical condition; and (3) whether
appellant established that she was totally disabled on and after September 28, 2007 causally
related to the July 19, 2006 employment injury.

FACTUAL HISTORY
This case has previously been before the Board. On December 20, 2006 the Board issued
an order reversing the Office’s February 21, 2006 decision terminating appellant’s compensation
benefits.1 The Board found that the Office properly found a conflict in the medical opinion
evidence between Dr. F. Alex Leon, a treating physician, and Dr. Robert F. Draper, Jr., a second
opinion physician, as to whether appellant is capable of returning to her date-of-injury position
with no restrictions and whether her accepted conditions have resolved. However, the Board
found the opinion of Dr. Michael A. Proctor, a physician specializing in orthopedic surgery, was
insufficient to resolve the conflict in the medical opinion evidence as he was not Boardcertified.2
On February 13, 2007 the Office referred appellant to Dr. Alan G. Schreiber, a Boardcertified orthopedic surgeon, to resolve the conflict in the medical opinion evidence. In a
February 27, 2007 report, Dr. Schreiber diagnosed C5-6 and C6-7 and L5-S1 degenerative disc
disease with chronic lumbar low back pain, status post right knee meniscus arthroscopic surgery
and right knee chondromalacia and patellofemoral pain. A physical examination revealed
normal upper and lower extremity sensory and motor functions. Dr. Schreiber opined that
appellant no longer has any residuals due to her accepted lumbar and cervical strains. He found
that appellant was capable of performing her job duties as they were sedentary in nature.
Dr. Schreiber also stated that appellant “suffers from a further work-related aggravation of her
underlying degenerative disc disease,” but that her pain due to this condition was not
employment related. With respect to her right knee, he concluded that appellant had reached
maximum medical improvement and that she “may continue to complain of some patellofemoral
pain.”
On April 16, 2007 the Office received a revised February 27, 2007 report and
Dr. Schreiber’s response to questions posed by the Office in a March 21, 2007 letter requesting
clarification. Dr. Schreiber noted that his February 27, 2007 report contained a typo with respect
to the sentence regarding aggravation of appellant’s degenerative disc disease. He deleted the
sentence regarding a work-related aggravation of appellant’s underlying degenerative disc
disease. Dr. Schreiber also indicated that appellant was capable of working eight hours per day
and driving to work.

1

Docket No. 06-822 (issued December 20, 2006).

2

The Office accepted that appellant, then a 44-year-old claims examiner, sustained a cervical strain and left
shoulder strain as a result of lifting two heavy cases on July 19, 1999. On September 3, 2000 appellant filed a
traumatic injury claim alleging she injured both wrists, her left hip, left ankle and lower back when her shoe heel got
caught in the carpet and she fell, which was accepted for lumbar and left hip sprain. The Office subsequently
accepted a left ankle sprain and cervical strain. It accepted that appellant sustained bilateral knee contusions on
May 19, 2003 when her foot got caught in an electrical cord and she fell. The Office expanded this claim to include
the conditions of right medial meniscus tear and aggravation of cervical and lumbar degenerative disc disease.

2

On May 10, 2007 the Office issued a proposed notice of termination of benefits based on
Dr. Schreiber’s opinion that she no longer had residuals due to her accepted cervical condition.3
By decision dated September 28, 2007, the Office terminated appellant’s wage-loss
compensation for her accepted conditions cervical strain, aggravation of preexisting cervical disc
disease and right knee condition effective that day. Medical benefits for treatment of her cervical
condition were terminated effective August 28, 2007. The Office noted that appellant’s medical
benefits remained open for treatment of her right knee condition.
On November 6, 2007 appellant requested reconsideration. She submitted an October 12,
2007 report by Dr. Leon who opined that appellant continued to have residuals of her July 19,
1999 employment-related neck injuries. Dr. Leon disagreed with the opinion of Dr. Schreiber,
noting that Dr. Schreiber’s report contained “several inconsistencies and errors” which made
reliance on the report questionable. He contended that Dr. Schreiber “disregarded the objective
evidence of cervical disc lesions found by Dr. Thompson on positive discographies at C5-6 and
C6-7, done in 2004” and did not have access to the full medical records pertinent to this issue.
Appellant filed an appeal with the Board on October 9, 2007. On October 24, 2007 the
Board granted appellant’s request to dismiss her appeal.4
By decision dated January 14, 2008, the Office denied modification of its September 28,
2007 decision.5
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.6 After it has determined that an
employee has disability causally related to her federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.7 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.8
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, the Office must
3

On April 25, 2007 the Office informed appellant that it was treating her January 26, 2007 recurrence claim as a
new injury and assigned it claim number xxxxxx188. The hearing representative noted the claim had been accepted
for a hip and thigh strain.
4

Docket No. 08-12 (issued October 24, 2007).

5

The Board notes that, following the January 14, 2008 decision, the Office received additional evidence.
However, the Board may not consider new evidence on appeal. See 20 C.F.R. § 501.2(c); Donald R. Gervasi, 57
ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
6

Paul L. Stewart, 54 ECAB 824 (2003).

7

Elsie L. Price, 54 ECAB 734 (2003).

8

See Del K. Rykert, 40 ECAB 284 (1988).

3

establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.9
Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part:
“If there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination.”10 Where a case is referred to an impartial medical specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background must be given special weight.11
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claims for cervical strain, lumbar sprain, left hip sprain,
left ankle sprain, left shoulder strain, bilateral knee contusions, right medical meniscus tear and
aggravation of cervical and lumbar degenerative disc disease. The issue to be determined is
whether the Office has met its burden of proof to establish that appellant had no remaining
disability or residuals related to her accepted cervical injuries and right knee injury.
The Office properly found a conflict of medical opinion evidence between Dr. Leon,
appellant’s treating physician, and Dr. Draper, an Office referral physician, as to whether
appellant is capable of returning to her date-of-injury position with no restrictions and whether
her accepted conditions have resolved and referred him to an impartial medical examiner to
resolve the conflict.
On February 27, 2007 Dr. Schreiber, a Board-certified orthopedic surgeon, conducted a
physical examination and review of appellant’s medical history. He diagnosed C5-6 and C6-7
and L5-S1 degenerative disc disease with chronic lumbar low back pain, status post right knee
meniscus arthroscopic surgery and right knee chondromalacia and patellofemoral pain. A
physical examination revealed normal upper and lower extremity sensory and motor functions.
Dr. Schreiber opined that appellant no longer had any residuals due to her accepted lumbar and
cervical strains. Next, he concluded that appellant was capable of performing her job duties as
they were sedentary in nature. Dr. Schreiber also opined that appellant “suffers from a further
work-related aggravation of her underlying degenerative disc disease,” but that her pain due to
this condition was not employment related. With respect to her right knee, he concluded that
appellant had reached maximum medical improvement and that she “may continue to complain
of some patellofemoral pain.” In response to questions posed by the Office in a March 21, 2007
letter requesting clarification, Dr. Schreiber noted in his supplemental report that his
February 27, 2007 report contained a typo with respect to the sentence regarding aggravation of
appellant’s degenerative disc disease. He also indicated that appellant was capable of working
eight hours per day and driving to work. In a revised February 27, 2007 report, Dr. Schreiber
9

James F. Weikel, 54 ECAB 660 (2003).

10

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
11

Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

4

deleted the sentence in which he opined that appellant’s preexisting lumbar and cervical
degenerative disc disease had been aggravated by her employment.
The Board finds that the opinion of Dr. Schreiber is not entitled to the special weight of
the medical opinion evidence because it was not sufficiently rationalized. Dr. Schreiber found
that appellant’s lumbar and cervical strains had resolved and that appellant no longer had any
residuals due to her accepted employment injuries. The Board has held that medical opinion that
is not fortified by rationale is of diminished probative value.12 Dr. Schreiber gave no medical
explanation for his conclusion that appellant’s accepted lumbar and cervical conditions had fully
resolved. Although he provided clinical findings in his report, he did not discuss them in his
analysis and did not explain how they formed the basis for his conclusion. The Board notes that
the Office attempted to obtain clarification from Dr. Schreiber regarding whether appellant’s
May 19, 2003 employment injury had aggravated her preexisting lumbar and cervical
degenerative disc conditions. Dr. Schreiber stated that his initial report contained a
typographical error. He resubmitted his February 27, 2007 report on April 16, 2007 with the
sentence regarding an employment aggravation of her preexisting degenerative disc disease
removed. While Dr. Schreiber noted the inclusion of an employment-related aggravation of
appellant’s preexisting cervical and lumbar degenerative disc disease in response to the Office’s
request for clarification, he failed to provide any explanation for his change in opinion or present
any medical rationale explaining how or why appellant’s employment injury had not aggravated
her preexisting degenerative disc disease.13 Therefore, his opinion is of diminished probative
value as it contains insufficient medical rationale explaining the change in his opinion other than
noting his original report contained a typographical error.
Moreover, Dr. Schreiber’s revised opinion is not in keeping with the statement of
accepted facts. The Office provided Dr. Schreiber with a statement of accepted facts to use as a
frame of reference in forming his opinion. The statement of accepted facts made clear that the
Office had accepted appellant’s May 19, 2003 claim for aggravation of her cervical and lumbar
degenerative disc disease. As a medical professional, Dr. Schreiber is entitled to reject such an
aggravation, but if he does so without convincing medical rationale, his opinion has little
probative or evidentiary value. The Office’s procedure manual states that, when the impartial
medical specialist does not use the statement of accepted facts as the framework in forming his
or her opinion, the probative value of the opinion is diminished or negated altogether.14 For
these reasons, the Board finds the Office improperly relied on the opinion of Dr. Schreiber to
establish that appellant had no remaining disability or residuals from her accepted employment
injuries.
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation because the report of the impartial medical examiner was not sufficiently
rationalized to resolve the conflict of medical opinion.
12

Cecilia M. Corley, 56 ECAB 662 (2005).

13

Robert Broome, 55 ECAB 339 (2004).

14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3(10)
(October 1990); see Willa M. Frazier, 55 ECAB 379 (2004) (finding that the report of the impartial medical
specialist could not be used to resolve the conflict at issue because it deviated from the statement of accepted facts).

5

CONCLUSION
The Board finds that the Office has not met its burden of proof and improperly
terminated appellant’s compensation benefits.15
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 14, 2008 and September 28, 2007 are reversed.
Issued: January 7, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

In light of the Board’s findings on the first issue, the remaining issues are moot.

6

